Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the interview conducted after the Pre-Interview First Office Action on 29 July 2021.  Claims 2-21 are pending and have been considered below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 2, 9 and 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 5 and 18 of U.S. Patent No. 9,729,352 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because, while U.S. Patent No. 9,729,352 B1 includes limitations directed to calculating an exponentially decaying value for each message of the messages exchanged between each of the respective members and the individual, wherein each exponentially decaying value is based on a time since each respective message was sent and a rate constant, Claims 1, 5 and 18 of U.S. Patent No. 9,729,352 B1 and Claims 2, 9 and 16 of the instant application include the base limitations of determining, for each of the other members in the member network, a likelihood of the user establishing a relationship .
Claim(s) 7, 14 and 21 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 14 of U.S. Patent No. 9,729,352 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because, Claim 7, 14 and 21 of the instant claims include similar limitations of determining whether the individual is likely to want to be associated to the respective member further comprises multiplying the percent of the messages that were read by the individual by a first weight, wherein the first weight is a correlation coefficient that embodies the correlation between reading of messages and existence of relationships between members included in Claim 22 of U.S. Patent No. 9,729,352 B1.
Claim 2, 9 and 16 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 12 and 19, which dependent from Claim(s) 8 and 15, respectively, of copending Application No. 15/671,055 (reference application). Claim(s) 1 of the reference application is similar to Claim(s) 8 and 15 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 2-4, 9-11, 16-18 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Schleier-Smith (US 2010/0241580 A1).

Claim 1. (Cancelled)

Claim 2.  Schleier-Smith discloses a method comprising: 
receiving a historical record of messages exchanged between a user and other members in a member network, dynamic information such as user interactions, relationships with other users, user connections, social records, social history records, and/or any communication records can be recorded and stored in the user data repository (P. 0032), interactions/actions that occur in an online social network can include sending or receiving a message, the interaction/connection manager ; 
determining, for each of the other members in the member network, a likelihood of the user establishing a relationship with the respective member in the member network, the selection module selects relevant users that are not existing social connections of the user, since the relevancy scoring process determines the likelihood that the user would be interested in meeting another person, people that the user has already met, can, in one embodiment, be excluded from the selection process (P. 0068),the responsiveness of each of the relevant users is a factor in determining their relevancy ranks and thus subsequently affecting the likelihood that they will be presented to another user (P. 0073), 
the determination based at least in part on a number of transactional characteristics of a message exchange between the user and the respective member in the historical record, a user is able to send and receive notifications of interest and respond to notifications of interest sent from another user (P. 0083), weighting factors are assigned to some or all of the social history records and can be used to compute the statistical attributes; the weighting factors can depend on the ;  
providing a recommendation for the user to be related to the respective member of the member network; and providing the user with a suggestion to make the relationship between the user and the respective member, the score generator module generates relevancy scores for multiple users based on their relevancy to a particular user using interactions/connections that occurred in an online social network (P. 0058) the selection module selects candidate users to be introduced to a participating user for example, based on relevancy to the particular user (P. 0065), the selection module selects relevant users that are not existing social connections of the user, since the relevancy scoring process determines the likelihood that the user would be interested in meeting another person, people that the user has already met, can, in one 
visible on a profile page associated with the user, photos and other information about relevant users that the user has selected are displayed on the user’s profile page (P. 0107, Fig. 6B).

Claim 3.  Schleier-Smith discloses the method of claim 2, and Schleier-Smith further discloses the suggestion includes a profile image of the respective member, a name of the respective member, and a location of the respective member, a suggested relevant user is presented with a photo and demographic information including name, age and location (P. 0106, Fig. 6A).

Claim 4.  Schleier-Smith discloses the method of claim 2, and Schleier-Smith further discloses the profile page includes a count of members that the user follows in the member network, while a user may have existing friendship connections (P. 0080) Fig. 5 includes an area entitled “Friends” and lists “No friends”, however, when the user selects the meet me tab (P. 0104) and selects relevant users, the “Yes List” tab .

Claim(s) 9, 10, 11 is/are directed to system (comprising: one or more processors; and a memory with instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to perform operations) claim(s) similar to the method claim(s) of Claim(s) 2, 3, 4 and is/are rejected with the same rationale.

Claim(s) 16, 17, 18 is/are directed to non-transitory computer readable medium (with instructions that, when executed by one or more computers, cause the one or more computers to perform operations) claim(s) similar to the method claim(s) of Claim(s) 2, 3, 4 and is/are rejected with the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 5, 12, 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schleier-Smith (US 2010/0241580 A1) in view of Sarbaev et al. (US 2009/0254456 A1).

Claim 5.  Schleier-Smith discloses the method of claim 2, but Schleier-Smith does not disclose the profile page includes a count of members that follow the user in the member network, as disclosed in the claims.  However, in the same field of invention, Sarbaev discloses a GUI 800 for presenting a participant-related header to a web page of a social network (P. 0097) displays a total number of participants who are followers of the participant (P. 0099).  Therefore, considering the teachings of Schleier-Smith and Sarbaev, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the profile page includes a count of members that follow the user in the member network with the teachings of Schleier-Smith.  One would have been motivated to combine the profile page includes a count of members  with the teachings of Schleier-Smith in order to provide a comprehensive set of information of a user’s social network so that a user may know all users in the social network instead of just a subset and to further provide the user with information about other users who consider the user to be relevant.

Claim(s) 12 is/are directed to system (comprising: one or more processors; and a memory with instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to perform operations) claim(s) similar to the method claim(s) of Claim(s) 5 and is/are rejected with the same rationale.

Claim(s) 19 is/are directed to non-transitory computer readable medium (with instructions that, when executed by one or more computers, cause the one or more computers to perform operations) claim(s) similar to the method claim(s) of Claim(s) 5 and is/are rejected with the same rationale.

Claim(s) 6, 13, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schleier-Smith (US 2010/0241580 A1) in view of Iskold et al. (US 2010/0280860 A1).

Claim 6.  Schleier-Smith discloses the method of claim 2, but Schleier-Smith does not disclose the member network is asymmetric such that at least one member of the network that does not follow the user in the member network is followed by the user, as a user profile with counts of followers and people the user is following, wherein the counts of followers and follows are not equal (P. 0104).  While the follower/following count is for a friend of the user, it is clear that the counts could be applied to the user profile in Schleier-Smith.  Therefore, considering the teachings of Schleier-Smith and Iskold, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the member network is asymmetric such that at least one member of the network that does not follow the user in the member network is followed by the user with the teachings of Schleier-Smith.  One would have been motivated to combine the member network is asymmetric such that at least one member of the network that does not follow the user in the member network is followed by the user with the teachings of Schleier-Smith in order to in order to provide a comprehensive set of information of a user’s social network so that a user may know all users in the social network instead of just a subset and to further provide the user with information about other users who consider the user to be relevant.

Claim(s) 13 is/are directed to system (comprising: one or more processors; and a memory with instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to perform operations) claim(s) similar to the method claim(s) of Claim(s) 6 and is/are rejected with the same rationale.

.

Claim(s) 7, 8, 14, 15, 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schleier-Smith (US 2010/0241580 A1) in view of Shin et al. (US 2010/0031180 A1).

Claim 7.  Schleier-Smith discloses the method of claim 2, but Schleier-Smith does not disclose the historical record of messages includes email messages and chat messages, and further comprising: determining a composite value that is a summation of a number of emails sent from the user to the respective member multiplied by a first weight and a number of chat messages sent from the user multiplied by a second weight; and comparing the composite value to a threshold value, wherein providing the recommendation is based on the composite value meeting the threshold value, as disclosed in the claims.  However, Schleier-Smith discloses weighting values are assigned to the edges of nodes (representing users) that represent social interactions used to determine relevancy scores with a higher score indicating a higher probability the users would want to be related (P. 0048) wherein vector addition or subtraction can be used to perform the linear or weighted combination (P. 0049) the relevant users may be selected as the users with scores in the top 15% range or the top 200 ranking .  Scheier-Smith discloses communication through email and text, each connecting edge between user nodes can represent different types of social interactions and relevancy can be determined by weighted combinations of different parameters, but Schleier-Smith does not explicitly disclose that the weighed combination is of different types of messaging.  In the same field of invention, Shin discloses the level determination information may be defined to calculate the level scores by allocating different level scores according to types of communication data (a phone call, an SMS message, an MMS message, and the like), for example, when a user makes the phone call to a counterparty, a level score of +10 may be allocated; when the user transmits the SMS message, a level score of +2 may be allocated; when the user receives the phone call from the counterparty, a level score of +5 may be allocated; and when the user receives the SMS message from the counterparty, a level score of +1 may be allocated (P. 0045).  teachings of Schleier-Smith and Shin, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the historical record of messages includes email messages and chat messages, and further comprising: determining a composite value that is a summation of a number of emails sent from the user to the respective member multiplied by a first weight and a number of chat messages sent from the user multiplied by a second weight; and comparing the composite value to a threshold value, wherein providing the recommendation is based on the composite value meeting the threshold value with the teachings of Schleier-Smith.  One would have been motivated to combine the historical record of messages includes email messages and chat messages, and further comprising: determining a composite value that is a summation of a number of emails sent from the user to the respective member multiplied by a first weight and a number of chat messages sent from the user multiplied by a second weight; and comparing the composite value to a threshold value, wherein providing the recommendation is based on the composite value meeting the threshold value with the teachings of Schleier-Smith in order to account for different preferred communication modes of different contacts when determining the likelihood that one user would want to be related to another user as different users may communicate more frequently on different communication platforms.

Claim 8.  Schleier-Smith and Shin disclose the method of claim 7, and Schleier-Smith further discloses the first weight includes a correspondence between the number of emails sent from the user to the respective member and a probability that the user would choose to be related to the respective member, weighting values are .

Claim(s) 14, 15 is/are directed to system (comprising: one or more processors; and a memory with instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to perform operations) claim(s) similar to the method claim(s) of Claim(s) 7, 8 and is/are rejected with the same rationale.

.

Response to Arguments
Applicant's arguments filed 17 May 2021 have been fully considered but they are not persuasive.
The applicant argues:
Schleier-Smith fails to teach or suggest “providing the user with a suggestion to make the relationship between the user and the respective member visible on a profile page associated with the user.” The examiner states on page 8 of the office action that Schleier-Smith discloses displaying information on the user’s profile page in paragraph [0107] and Figure 6B; however, there is no teaching or suggestion of “providing the user with a suggestion” as recited by claim 2.

The examiner stated that he believes that the limitation “relationship between the user and the respective member” is broad enough to capture the types of suggestions discloses in Schleier-Smith.  For example, Schleier-Smith discloses suggesting to a first user other potentially relevant users that the user may be interesting in meeting.  Therefore, the examiner believes that, in the broadest reasonable interpretation of the limitation “relationship between the user and the respective member” the claim 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        7/29/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177